UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 25, 2008 BRIDGE BANCORP, INC. (Exact name of the registrant as specified in its charter) New York 000-18546 11-2934195 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 2200 Montauk Highway Bridgehampton, New York 11932 (Address of principal executive offices) (Zip Code) (631) 537-1000 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c) Item 2.02Results of Operations and Financial Condition. On January 25, 2008, Bridge Bancorp, Inc. issued a press release reporting the unaudited earnings results for the fourth quarter 2007, a copy of which is attached as Exhibit 99.1 of this Current Report on Form 8-K and incorporated herein by reference.The information furnished under Item 2.02 of this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of the Securities Exchange Act of 1934, as amended. Item 9.01Financial Statements and Exhibits. (c)Attached as an exhibit is the Company’s press release titled, “BRIDGE BANCORP, INC. REPORTS FOURTH QUARTER AND YEAR END 2007 RESULTS,” Dated January 25, 2008. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Bridge Bancorp, Inc. (Registrant) By: /s/ Kevin M. O’Connor Kevin M. O’Connor President, Chief Executive Officer Dated:January 25, 2008 EXHIBIT INDEX 99.1Press release titled, “BRIDGE BANCORP, INC. REPORTS FOURTH QUARTER AND YEAR END 2007 RESULTS,” Dated January 25, 2008.
